Exhibit23.1 CONSENT OF INDEPENDENT CERTIFIED PUBLIC ACCOUNTANTS We consent to the use in Post-Effective Amendment No.3 to this Registration Statement on Form S-1 (Registration No.333-165828) of our report dated February9, 2011, relating to our audits of the consolidated financial statements, appearing in the Prospectus, which is a part of this Registration Statement. We also consent to the reference to our firm under the caption “Experts” in the Registration Statement. /s/ Porter Keadle Moore, LLP Atlanta, Georgia May12, 2011
